911 F.2d 725Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Benjamin T. CONNLEY, Defendant-Appellant.
No. 90-5150.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 20, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CR No. 89-290-A)
David M. Hall, Alan Bruce Plevy, Sandground, Smolen, Barondess, West & Plevy, Vienna, Va., for appellant.
Bernard James Apperson, III, Office of the United States Attorney, Alexandria, Va., for Appellee.
E.D.Va.
AFFIRMED AS MODIFIED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Benjamin T. Connley was convicted of possession of cocaine with intent to distribute (21 U.S.C. Sec. 841(a)(1)) and carrying a firearm in the commission of a drug trafficking crime (18 U.S.C. Sec. 924(c)).  He received a sentence of ten years imprisonment and five years supervised release on the drug trafficking conviction and a consecutive sentence of five years imprisonment and five years supervised release on the firearm conviction.  We affirm both convictions but modify the sentence on the Sec. 924(c) violation to show three years supervised release, the maximum for a Class D felony.  See 18 U.S.C. Sec. 3559;  U.S.S.G. Sec. 5D1.2.


2
Counsel for Connley has filed a brief with this Court pursuant to Anders v. California, 386 U.S. 738 (1967), in which he represents that there are no arguable issues of merit in this appeal.  Connley has been notified of his right to file a supplemental brief, but has failed to exercise his right in this regard.


3
As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We have considered all arguable issues presented by this record and conclude that there are no nonfrivolous ground for appeal.  Accordingly, we affirm the judgment of conviction with the modification previously noted.


4
Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C. Sec. 3006A), this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari.


5
We dispense with oral argument because the facts and legal arguments are adequately presented in the record and briefs, and oral argument would not aid the decisional process.


6
AFFIRMED AS MODIFIED.